1                                                                         Judge Richard A. Jones
2

3

4
                               UNITED STATES DISTRICT COURT
5
                              WESTERN DISTRICT OF WASHINGTON
6
     UNITED STATES OF AMERICA,               )
7                                            )          NO. CR19-035RAJ
8                                Plaintiff,  )
                v.                           )          ORDER GRANTING
9                                            )          MOTION TO SEAL
     RHETT IRONS,                            )
10
                                             )
11                               Defendant. )
     _______________________________________ )
12

13
            THE COURT, having considered Defendant Rhett Irons’ Motion to Seal his Motion
14
     and Memorandum to Suppress Evidence and Exhibits 1, 2, and 3 filed under seal, and finding
15

16   good cause,

17          It is hereby ORDERED that Defendant Irons’ Motion to Seal (Dkt. #115) is
18
     GRANTED. Defendant Irons’ Motion and Memorandum to Suppress Evidence and Exhibits 1,
19
     2, and 3 shall remain under seal.
20

21          DATED this 28th day of October, 2019.

22

23                                                  A
24                                                  The Honorable Richard A. Jones
25                                                  United States District Judge

26
     ORDER GRANTING MOTION TO SEAL - 1
27
                                                                            ROBERT W. GOLDSMITH
                                                                               Attorney at law
28                                                                             705 Second Ave.
                                                                            Seattle, WA 98104
                                                                               (206) 623-1592
